DETAILED ACTION
This action is responsive to communications filed 25 September 2020.
Claims 6-7 remain canceled.
Claim 21 has been canceled.
Claim 23 has been added.
Claims 1-5, 8-20 and 22-23 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 September 2020 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana J. Rea #54938 on 23 December 2020.
The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
, by an application server, a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets;
	binding, by the application server, the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number;
	obtaining, by the application server, a subscriber table that associates a first profile with the first endpoint device;
	assigning, by the application server, a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern;
assigning, by the application server, a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern;
	aggregating, by the application server, the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; 
, by the application server, the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; [[and]]
storing, by the application server, the first database record and the second database record in a database; and
tailoring, by the application server, service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

2. – 3.	(Cancelled)  

4.	(Previously Presented)  The method of claim 1, wherein the first value is further assigned based on a number of data packets in contained in the first flow.

5.	(Previously Presented)  The method of claim 1, wherein the first value is further assigned based on durations of data packets contained in the first flow.

6. – 7.	(Cancelled)  

8.	(Currently Amended)  The method of claim 1, wherein the historical pattern of usage further identifies applications of the various applications that are most frequently used on the first endpoint device at specific times of day.

further identifies applications of the various applications that are most frequently used on the first endpoint device on specific days of a week.

10.	(Currently Amended)  The method of claim 1, wherein the historical pattern of usage further identifies web sites that are most frequently visited using the first endpoint device.

11.	(Currently Amended)  The method of claim 1, wherein the historical pattern of usage further identifies types of network traffic that are most frequently sent to and from the first endpoint device when connected to the communications network.

12.	(Original)  The method of claim 1, wherein the first value at least meets a predefined threshold, and the second value does not meet the predefined threshold.

13.	(Original)  The method of claim 1, wherein the first value and the second value are each numerical values that fall along a scale of values.

14.	(Previously Presented)  The method of claim 13, wherein each of the numerical values that falls along the scale of values is associated with a different aggregation period that is predefined based on a corresponding numerical value of the each of the numerical values.

15.	(Original)  The method of claim 1, wherein the first value and the second value are each categories that fall along a rubric.



17.	(Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by the processor of an application server, cause the processor to perform operations, the operations comprising:
intercepting a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets;
	binding the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number;
	obtaining a subscriber table that associates a first profile with the first endpoint device;
	assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern;
assigning a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern;

	aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; [[and]]
storing the first database record and the second database record in a database; and
tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

18.	(Cancelled)  

19.	(Previously Presented)  The non-transitory computer-readable medium of claim 17, wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record, and the second aggregation period defines a second frequency with which flows are aggregated into the second database record.

20.	(Currently Amended)  An application server, comprising:
	a processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
intercepting a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets;
based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number;
obtaining a subscriber table that associates a first profile with the first endpoint device;
assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern;
assigning a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern;
aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; 
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; [[and]]
storing the first database record and the second database record in a database; and
tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

21.	(Cancelled)  

22.	(Previously Presented)  The method of claim 11, wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device, and wherein the first flow is assigned the first value that is higher than the second value based on the first flow having a longer duration than the second flow.

23.	(Previously Presented)  The method of claim 1, wherein the first database record contains less data than the second database record, after the aggregating the first flow and the aggregating the second flow, so that a granularity of detail of the first database record is greater than a granularity of detail of the second database record.
Allowable Subject Matter
Claims 1, 4-5, 8-17, 19-20 and 22-23 are allowed. The claims are to be renumbered to claims 1-17, respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
Duffield et al. (US-7990982-B2) discloses Methods and apparatus to bound network traffic estimation error for multistage measurement sampling and aggregation are disclosed. An example (Abstract)
Jorgensen (US-20180069668-A1) discloses A packet-centric wireless system includes: a wireless base station communicating via a transmission control protocol/internet protocol (TCP/IP) to a first data network; one or more host workstations communicating via TCP/IP to the first data network; one or more subscriber customer premise equipment (CPE) stations coupled with the wireless base station over a shared bandwidth via TCP/IP over a wireless medium; and one or more subscriber workstations coupled via TCP/IP to each of the subscriber CPE stations over a second network. The system can allocate shared bandwidth among the subscriber CPE stations to optimize end-user quality of service (QoS). The first data network includes at least one of: a wireline network; a wireless network; a local area network (LAN); and a wide area network (WAN). The second network includes at least one of: a wireline network; a wireless network; a local area network (LAN); and. a wide area network (WAN). (Abstract)
Chinnaswamy et al. (US-20090059812-A1) discloses An adaptive method and apparatus for accurate network traffic volume limit reporting including receiving a network traffic volume limit for (Abstract)
However, the prior art of record, individually or in combination, fail to teach or suggest:
An application server, comprising:
	a processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
intercepting a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets;
binding the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number;
obtaining a subscriber table that associates a first profile with the first endpoint device;
assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern;
assigning a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained 
aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; 
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value;
storing the first database record and the second database record in a database; and
tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.
	The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453